Opinion per Curiam. This was a suit brought by appellant to recover for services rendered by him as a physician for the daughter of appellee. On trial before a jury in the Circuit Court, defendant had a verdict and judgment, from which plaintiff prosecutes this appeal. The bill of exceptions does not contain the evidence but- recites what the evidence on each side tended to prove, and then sets out the instructions and the motion for a new trial, and the rulings of the court to which the plaintiff excepted. The only question presented for our consideration is, whether the giving of a certain instruction for defendant was reversible error. Appellee has filed no briefs in support of the rulings and judgment below in her favor. Rule 27 of this court provides that in such cases the judgment shall be reversed proforma unless the court, on examination of the record, shall deem it proper to decide the case upon its merits. We can not decide this case upon the merits in the absence of the evidence, and we are not disposed to investigate and pass upon the question of law presented in the absence of a brief by appellee. Therefore the judgment will be reversed proforma and the cause remanded for another trial. Reversed and remanded.